Order, dated June 21, 1960, as grants defendants-respondents’ motion for summary judgment dismissing the second cause of action in the complaint on the merits, severing the first cause of action pleaded in the complaint and directing that the action proceed only as to said first cause of action, affirmed, with $20 costs and disbursements to the respondents. Concur — Botein, P. J., Valente, Stevens and Eager, JJ.; McNally, J. dissents in the following memorandum: I dissent and vote to reverse the order granting summary judgment and to deny the motion. • There are present issues of fact with regard to the interpretation and construction of the assignments, and the assignor-respondent’s purpose to defeat them.